DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after September 26, 2019, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in benefit of U.S. Provisional Application No. 62/869,811, filed July 2, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Rejections - 35 USC § 101
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 13, and 16 recite “receiving a plurality of sample meaning representations, wherein one or more labeled meaning representations of the plurality of sample meaning representations comprise a particular intent and a labeled entity that is associated with the particular intent; for each labeled meaning representation of the one or more labeled meaning representations, pinning a set of meaning representations from the plurality of sample meaning representations, wherein each meaning representation of the set of meaning representations comprises the particular intent and a respective entity corresponding to the labeled entity of the labeled meaning representation; and generating a search space based at least in part on each set of meaning representations corresponding to each labeled meaning representation, wherein the meaning search subsystem is configured to compare a search key meaning representation to search space meaning 
	The limitations of “receiving…”, “pinning…”, “generating…”, "determining...", "comparing..." as drafted covers mental activities. More specifically, a human mind breaking down a sentence and identifying the speaker’s intent and the entities mentioned in the sentence, or conducting a dialog with the user to determine their contextual intent. Then, storing those identified intent-entity associations in interpretations or meaning representations of the sentence. Then, querying the stored interpretations or meaning representations to identify matches for the meaning representation of the sentence or make comparisons. 
	This judicial exception is not integrated into a practical application. In particular, claims 1, 13, and 16 recite the additional element of "processor", "computer-readable medium", and "memory" as per the independent claims. For example, in [0043] of the as filed specification, there is description of the general architectures using the computing device as recited in [0026], [0044]. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
	With respect to claim 2, the claim relates to the “receiving…”, “pinning…”, “generating…” limitations of the independent claims, but regarding a second set of meaning representations/interpretations. This relates to a human mind performing the same activities as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jolley (US 2017/0242886).
Regarding claim 1 and 16, Jolley et al. teaches an agent automation system, comprising: 
(see [0035], an intelligent agent implemented via software program, including a natural language comprehension system, and see [0027], where the invention is implemented by a processor executing instructions stored in memory)
including a meaning search subsystem; (see [0033], a search system focusing the interface on helping the user clarify their search intention, and [0032], where user intent determined "by matching parsed natural language input against a set of interpretations that may have meaning in the context of a knowledge base"; the search system interprets meaning of user)
and a processor configured to execute instructions (see [0027], a "processor configured to execute instructions")
to cause the meaning search subsystem of the NLU framework to perform actions comprising: receiving a plurality of sample meaning representations, (see [0059], where the intelligent agent receives "digital encodings of user inputs", involving text and user context data)
wherein one or more labeled meaning representations of the plurality of sample meaning representations comprise a particular intent and a labeled entity that is associated with the particular intent; (see [0032], where "user intent is extracted from a user's input using a syntactic parse [eg. intent], wherein raw bytes of user input are mapped to a digital representation of low-level parts of human natural language. [eg. labeled entities]")
for each labeled meaning representation of the one or more labeled meaning representations,  pinning a set of meaning representations from the plurality of sample meaning representations, (see [0095], where relevant meaning representations are chosen [eg. pinning] from the possible MRs that can be generated from user input:  "Decoding input to extract meaning, or Comprehension as shown in FIG. 4A, generally uses logical forms and abstract meaning representation (AMR). In one embodiment, to make comprehension efficient and/or focused a fully specified 'meaning representation' that is able to condense all aspects of natural language into meaning trees is not required, but instead focus is put on areas that are relevant [eg. pinning] to specific domains and product capabilities")
wherein each meaning representation of the set of meaning representations comprises the particular intent and a respective entity corresponding to the labeled entity of the labeled meaning representation; (see [0095], where Abstract Meaning Representation (AMR) is used for “decoding input to extract meaning” and see [0097] for modeling of "concepts", wherein concepts are semantic units of meaning (eg. labeled entity) that may be understood. Within each target domain, like food or movies, there are concepts that help put utterances into context. Within the food domain, cuisine and food preferences are examples of concepts that the intelligent agent (212) is designed to be conversant in”;  semantic units of meaning such as food domain, cuisine and food preferences are interpreted as an entity based on the applicant’s use of the term as a “an object, subject, or some other parameterization of an intent” in their specification [0029] and interpreted as a labeled entity as they are identified during the syntactic parse [0102-0112] which fits the applicant’s criteria for a labeled entity in [0067]; see [0098] for modeling of "actions", which “cover a range from modeling type of questions to a granular understanding of actual verb actions (eg. intent). Some examples comprise: a command, for example "do something", "get something", and so forth; an interrogative, for example asking about entities or their attributes; and statements, for example expressing preferences, greetings, salutations and so forth.”) 
and generating a search space based at least in part on each set of meaning representations corresponding to each labeled meaning representation, (see [0195], where a search space is generated by the semantic parse, in which "the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space."; the search space consists of interpretations, which are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role", so are taken to comprise meaning representations; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is comprised of grammatical trees representing interpretations)
wherein the meaning search subsystem is configured to compare a search key meaning representation to search space meaning representations (see [0195], where the list of interpretations are assigned and sorted by a score and the scores of the interpretations are compared as “the system (404) considers the highest-scoring implementations.”)
to identify one or more of the search space meaning representations as matches for the search key meaning representation (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")

Regarding claim 2, Jolley et al. teaches wherein the instructions are configured to cause the meaning search subsystem to perform actions comprising:
receiving a second plurality of sample meaning representations comprising one or more second labeled meaning representations, (see [0059], where the intelligent agent receives "digital encodings of user inputs", involving multiple interpretations of text and user context data; see [0193], where the Meaning Representation artifact is received by an intent classifier, a component of the search subsystem: “a consumer of the Meaning Representation is an Intent Classification system (412). An intent classifier may convert the Meaning Representation to a set of features which it matches against a set of tasks registered with the system at startup time”)
wherein one or more second labeled meaning representations of the second plurality of sample meaning representations comprise a particular artifact (“see [0189-0192], where generating the Meaning Representation artifact involves “[converting] a natural language utterance" to a machine-readable abstraction that can be used to "infer...whether it is a statement, question, command, and so forth (eg. intent)" or "[attached with] bags of semantic information (eg. entities) to the appropriate parts of the structure."; as the term "artifact" collectively refers to both intents and entities of an utterance in [0029] of the applicant's specification, this term is taught by Jolley et al.'s artifact;”)
and a labeled artifact that is associated with the particular artifact; (see [0188], where the meaning representation (eg. artifact) has a predicate-argument structure containing labeled artifacts: "the data structure (450) has a basis in a predicate-argument structure in linguistics but differs for the purposes of the target domains. The Mood (452), Question Type (454) and semanticBag (456) in FIG. 4E (eg. labeled artifacts) are inferred both from syntactic structure and semantic annotations that may be extracted from parts of the user utterance/statement/query. The Predicate-Argument data structure (450) is termed a Meaning Representation artifact that the comprehension engine (414) produces")
and for each second labeled meaning representation of the second plurality of sample meaning representations, pinning a second set of meaning representations from the second plurality of sample meaning representations, (see [0095], where relevant meaning representations are chosen [eg. pinning] from the possible MRs that can be generated from user input:  "Decoding input to extract meaning, or Comprehension as shown in FIG. 4A, generally uses logical forms and abstract meaning representation (AMR). In one embodiment, to make comprehension efficient and/or focused a fully specified 'meaning representation' that is able to condense all aspects of natural language into meaning trees is not required, but instead focus is put on areas that are relevant [eg. pinning] to specific domains and product capabilities")
wherein each meaning representation of the second set of meaning representations comprises the particular artifact and a respective artifact corresponding to the labeled artifact of the second labeled meaning representation; (see [0197], where "if an interpretation that corresponds to a concrete user intent is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context.")
and generating the search space (see [0195], where “the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space. At its completion, it produces a list of interpretations.)
based at least in part on each set of meaning representations corresponding to each labeled meaning representation and each second set of meaning representations corresponding to each second labeled meaning representation. (see [0195] where interpretations, which are taken to be analogous to meaning representations, are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role."; the search space is described as a “list of interpretations” in [0095]; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space consists of grammatical trees representing interpretations)

Regarding claim 3, Jolley et al. teaches wherein the particular artifact is a second particular intent, and wherein the labeled artifact is a second labeled entity that is associated with the second (see [0189-0192], where generating the Meaning Representation artifact involves " [converting] a natural language utterance" to a machine-readable abstraction that can be used to "infer...whether it is a statement, question, command, and so forth (eg. intent)" or "[attached with] bags of semantic information (eg. entities) to the appropriate parts of the structure."; as the term "artifact" collectively refers to both intents and entities of an utterance in [0029] of the applicant's specification, this term is taught by Jolley et al.'s artifact)

Regarding claim 4, Jolley et al. teaches wherein the plurality of sample meaning representations and the second plurality of sample meaning representations are received from a meaning extraction subsystem of the NLU framework. (see [0187], where the Constituency Parse is a meaning extraction subsystem which results in "a complete syntactic representation of the input utterance/statement/query results which captures both the syntactic units and/or PoS tags, and the relationships between those elements and/or constituent structure… the intelligent agent (212) combines this syntactic structure with a semantic Bag of Information, where bag in this context means a listing of bag items picked invariant to sequence order, to generate a coarse grained Meaning Representation. ")

Regarding claim 5, Jolley et al. teaches wherein the meaning extraction subsystem generated the plurality of sample meaning representations from an intent-entity model (see [0100], for the steps conducted prior to the constituency parse, where the syntactic parse comprises an intent-entity model: "As the utterance passes through a comprehension pipeline increasingly detailed semantic elements may be extracted (eg. meaning representations)”, and see [0109-0113], where these semantic elements involve intents and entities when a speech tagger system attaches metadata such as PoS tags (eg. intent) and named entity recognition (NER) tags (eg. entity); the PoS tagging of an utterance like ‘get’ as a verb in example [113] has been interpreted as intent as per the applicant’s definition of ‘verb-style intent’ in [0085]) 
comprising a plurality of sample utterances (see [0101], where the “input is a raw run of text that may be acquired from a text interface or transliterated (eg. utterance) from voice to text.”)
and wherein the plurality of sample utterances comprise a set of intents that is associated with a set of entities (see [0103], where “a syntactic parse (402) maps raw bytes of user input to a digital representation of low-level parts of human natural language and may be a first step for an intent system” and the tagging of the low-level parts in [0109-0113] comprise meaning representation between intents and entities as described in previous limitation)

Regarding claim 6, Jolley et al. teaches wherein the labeled entity is associated with the particular intent by an author of the intent-entity model, and wherein a parameter indicative of the association is stored within the intent-entity model. (see [0111], where “a tokenization framework (eg. author of the intent-entity model) is used to get a set of tokens or words. For example, tokenization of "where can I get a pizza?" is shown in FIG. 4C to break up (435) the user input to the tokens "where", "can", " I", "get", "a", "pizza", and "?”. In an annotations phase (437) the comprehension engine (414) attaches (eg. association is stored) rich metadata (eg. the intent and entity tags [0109-0113]) to tokens generated from the previous step” (435).)

Regarding claim 7, Jolley et al. teaches wherein the instructions are configured to cause the meaning search subsystem to perform actions comprising: 
before generating the search space, for each labeled meaning representation of the one or more labeled meaning representations: discarding a remaining set of meaning representations of the plurality of (see [0197], where the query to the search space is made once an interpretation (consisting of an intent and entity) corresponds to an intent and entity “if an interpretation that corresponds to a concrete user intent (eg. finding the corresponding intent) is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept (eg. finding the corresponding entity) in the statement by binding it to a search or an object or objects from the conversation state…interpretations which do not give rise to reasonable outputs are discarded”)

Regarding claim 8 and 20, before generating the search space, re-expressing the set of meaning representations into a set of re-expressed meaning representations by rearranging, adding, removing, and/or transforming tokens represented by respective nodes of the set of meaning representations; (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the syntactic parsing step; see [0197],  where the interpretation binds concepts, in effect transforming the tokens: “the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement" and see [0444], where the binding can be done using user context or objects in the knowledge base “Resolving an unbound concept in the interpretation may comprise binding it to an object associated with a search. Binding may comprise determining based at least in part on a user context, wherein the user context comprises a user location. Binding may comprise determining based at least in part on a user conversation state, wherein the user conversation state comprises a conversation vector.”) 
(see [0197], where the query to the search space is made once an interpretation (consisting of an intent and entity) corresponds to an intent and entity “if an interpretation that corresponds to a concrete user intent (eg. finding the corresponding intent) is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept (eg. finding the corresponding entity) in the statement by binding it to a search or an object or objects from the conversation state…interpretations which do not give rise to reasonable outputs are discarded”; the interpretations can comprise meaning representations that have been re-expressed from the binding of concepts)

Regarding claim 9, Jolley et al. teaches wherein the meaning search subsystem performs actions comprising: removing intent-level duplicates, entity-level duplicates, or a combination thereof from the set of re-expressed meaning representations before generating the search space. (see [0446], where there exist combinations of intent-level and entity-level duplicates “in the event that a plurality of interpretations is parsed from the user statement”, and see [0448], where this ambiguity is resolved by gaining user input to narrow interpretations:  “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement, and wherein prompting the user (202) to provide the further input comprises resolving the ambiguity”; the interpretations can comprise meaning representations that have been re-expressed from the binding of concepts in [0195-0197] from claim 8)

Regarding claim 10, Jolley et al. teaches wherein the meaning search subsystem performs actions comprising: removing intent-level duplicates, entity-level duplicates, or a combination thereof (see [0446], where there exist combinations of intent-level and entity-level duplicates “in the event that a plurality of interpretations is parsed from the user statement”, and see [0448], where this ambiguity is resolved by gaining user input through asking clarifying questions:  “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement, and wherein prompting the user (202) to provide the further input comprises resolving the ambiguity”; the goal is to narrow the results of the interpretations so that “the parsed user statement (eg. the set of meaning representations) is matched against a set of one or more interpretations determined to have meaning in a context of a knowledge base (eg. plurality of sample meaning representations) with which the user statement is associated.” [0439])

Regarding claim 11, Jolley et al. teaches wherein the plurality of sample meaning representations each comprise respective nodes representing tokens of a respective sample utterance, (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the tokenization in syntactic parsing step described in claim 5 and 6)
wherein a first portion of the respective nodes of each labeled meaning representation are tagged with the particular intent, (see [0112], where there are “parts-of-speech (PoS) tags” attached as metadata to the segmented user utterance; the PoS tagging of an utterance like ‘get’ as a verb in example [113] has been interpreted as intent as per the applicant’s definition of ‘verb-style intent’ in [0085]) 
(see [0112], where there are “categorical or named entity recognition (NER) tags” attached as metadata to the segmented user utterance)

Regarding claim 12, wherein the meaning search subsystem (see [0035], a natural language comprehension system) performs actions comprising: receiving the search key meaning representation; and comparing the search key meaning representation to the search space meaning representations (see [0195], where the list of interpretations are assigned and sorted by a score and the scores of the interpretations are compared as “the system (404) considers the highest-scoring implementations.”) to identify the one or more search space meaning representations that are matches for the search key meaning representation. (see [0197], where "if an interpretation (eg. search space meaning representation) that corresponds to a concrete user intent (eg. search key meaning representation) is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context."; and see [0439], where “the parsed user statement (eg. search key meaning representation) is matched against a set of one or more interpretations determined to have meaning in a context of a knowledge base (eg. search space meaning representations) with which the user statement is associated.”)

Regarding claim 13, Jolley et al. teaches a method of operating an agent automation system (see [0035], an intelligent agent implemented via software program), comprising:
(see [0383], where the agent shows dialog prompts after a user statement to determine "a set of likely next commands user (202) could input to advance them towards a goal. [eg. user intent]" and the example in Fig 7C of dialog prompts between user and agent, such as "What else can I help you find?" and "Places to grab a snack" and see [0383], where the intent of the dialog is based on context: "This list of dialog prompts may be dynamic and change based on personal preferences, contextual signals, and prior conversational turns.")
generating a meaning representation of a received user utterance of the dialog as a search key; (see [0439], where "a user statement associated with a natural query is received. In step 834, a syntactic parse (eg. generating a meaning representation) of the user statement is performed to generate a parsed user statement. In step 836, the parsed user statement (eg. received user utterance) is matched (eg. search key) against a set of one or more interpretations determined to have meaning in a context of a knowledge base with which the user statement is associated.")
refining a search space that comprises meaning representations of sample utterances of an intent-entity model, (see [0443], where interpretations are meaning representations  "representing an understanding of the user statement [eg. utterance]" and there exists a set of one or more of these intepretations)
wherein refining comprises selecting a portion of the meaning representations of the search space that include the contextual intent to yield a refined search space; (See [0439], where "In step 838, a user intent is determined (eg. contextual intent) based at least in part on said one or more interpretations (eg. A portion of meaning representations). In step 840, a determined query based on said user intent (eg. in refined search space) is performed.")
and comparing the search key to the refined search space to identify at least one matching meaning representation from the meaning representations of the refined search space (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")

Regarding claim 14, Jolley et al. teaches wherein determining the contextual intent comprises determining an intent that corresponds to a flow being executed by the behavior engine with respect to the dialog with the user.  (see [0383], where the agent shows dialog prompts after a user statement to determine user intent: "...suggested prompts are shown via agent (212) after a statement. Suggested prompts use a recommendation algorithm to select a set of likely next commands user (202) could input to advance them towards a goal. (eg. user intent) This list of dialog prompts may be dynamic (eg. flow being executed) and change based on personal preferences, contextual signals, and prior conversational turns (eg. contextual)" and see Fig 7C for example of dialog prompts between user and agent, such as "What else can I help you find?" and "Places to grab a snack")

Regarding claim 15, Jolley et al. teaches wherein the method comprises, before refining the search space, (see [0312-3], where the interactive search system refines the query before the answer is found; "The process of refining the query helps user (202) build confidence they are asking for the right thing” and see [0308], where “interactive search focuses on helping user (202) to iteratively improve their question until they may precisely find the answer they are seeking.”)
pruning irrelevant meaning representations from the search space that do not include the contextual intent. (see [0447-8], where an example is given of how a set of representations that give rise to ambiguous queries are modified to be relevant to contextual intent of the user: “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement… the query is iteratively improved at least in part by prompting a user (202) associated with the user statement to provide a further input”; see [0439], where “a user intent is determined based at least in part on said one or more interpretations” and [0447], where “based at least in part on the set of interpretations it is determined that the query is a candidate for iterative improvement”, so modifying the query effectively prunes irrelevant interpretations based on the user’s intent from the search space)

Regarding claim 17, Jolley et al. teaches wherein the search space is based at least in part on each set of meaning representations that correspond to each labeled meaning representation. 
(see [0195] where interpretations, which are taken to be analogous to meaning representations, are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role."; the search space is described as a “list of interpretations” in [0095]; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space consists of grammatical trees representing interpretations)
 
Regarding claim 18, Jolley et al. teaches wherein the particular entity of each labeled meaning representation was associated with the particular intent of an intent-entity model, (see [0111], where “a tokenization framework (eg. author of the intent-entity model) is used to get a set of tokens or words. For example, tokenization of "where can I get a pizza?" is shown in FIG. 4C to break up (435) the user input to the tokens "where", "can", " I", "get", "a", "pizza"., and "?”. In an annotations phase (437) the comprehension engine (414) attaches (eg. association is stored) rich metadata (eg. the intent and entity tags [0109-0113]) to tokens generated from the previous step” (435).)
and wherein the intent-entity model is utilized to determine the plurality of meaning representations.  (see [0103], where “a syntactic parse (eg. intent-entity model) (402) maps raw bytes of user input to a digital representation of low-level parts of human natural language and may be a first step for an intent system” and the tagging of the low-level parts in [0109-0113] comprise meaning representation between intents and entities as described in previous limitation)

Regarding claim 19, , Jolley et al. teaches wherein the meaning search subsystem re-expresses the set of meaning representations into a set of re-expressed meaning representations by rearranging, adding, removing, and/or transforming tokens represented by respective nodes of the set of meaning representations; (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the syntactic parsing step; see [0197],  where the interpretation binds concepts, in effect transforming the tokens: “the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement" and see [0444], where the binding can be done using user context or objects in the knowledge base “Resolving an unbound concept in the interpretation may comprise binding it to an object associated with a search. Binding may comprise determining based at least in part on a user context, wherein the user context comprises a user location. Binding may comprise determining based at least in part on a user conversation state, wherein the user conversation state comprises a conversation vector.”)
 (see [0195] for a description of the generated search space: “the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space. At its completion, it produces a list of interpretations”; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is composed of meaning representation grammatical trees, eg. interpretations)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SARVAJNA KALVA whose telephone number is (571) 272-4692. The examiner can
normally be reached on Monday - Friday 9 to 6. Examiner interviews are available via telephone, in
person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SK/

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
10/22/2021